Name: 96/486/EC: Commission Decision of 6 August 1996 on protective measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity;  means of agricultural production;  America
 Date Published: 1996-08-08

 Avis juridique important|31996D048696/486/EC: Commission Decision of 6 August 1996 on protective measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) Official Journal L 198 , 08/08/1996 P. 0049 - 0049COMMISSION DECISION of 6 August 1996 on protective measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) (96/486/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 thereof,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas the presence of Venezuelan equine encephalomyelitis has been confirmed in Mexico;Whereas the appearance of Venezuelan equine encephalomyelitis in Mexico constitutes a serious threat to equidae of the Member States, taking into account the various movements of equidae;Whereas it is therefore necessary to prohibit the re-admission of registered horses after temporary export and the temporary admission and import of equidae from Mexico;Whereas, in view of the guarantees provided by the Mexican authorities, the re-admission of registered horses after temporary export to the metropolitan area of Monterrey (Mexico) and the temporary admission of registered horses from that area of Mexico should be permitted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States shall prohibit the temporary admission of registered horses, the re-admission of registered horses after temporary export and the import of equidae from Mexico.Article 2 However, Member States shall authorize:- the re-admission of registered horses after temporary export to the metropolitan area of Monterrey,- the temporary admission of registered horses from the metropolitan area of Monterrey.Article 3 Member States shall amend the measures they apply in respect of Mexico to bring them into line with this Decision. They shall inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 6 August 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 224, 18. 8. 1990, p. 42.